Citation Nr: 0304505	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  99-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to December 
1978.  His DD Form 214 indicates that his primary military 
occupational specialty was that of an Aerospace Ground 
Equipment Specialist.

This appeal originally came to the Board of Veterans' Appeals 
(the Board) on appeal from a February 1998 rating decision of 
the North Little Rock VARO which, in pertinent part, denied 
the veteran's application to reopen his claim for service 
connection for bilateral hearing loss. 

In a decision dated in March 2001, the Board, inter alia, 
found that new and material evidence had been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.  Having reopened the claim, the Board 
then remanded it for additional development.  

Subsequently, an October 2002 rating action denied service 
connection for bilateral hearing loss, and the claim was 
returned to the Board for adjudication.

The Board notes that in written argument presented in 
February 2003, the veteran's representative appears to raise 
the issue of entitlement to service connection for tinnitus.  
Review of the record demonstrates that service connection for 
tinnitus is already in effect, and the veteran is receiving 
the maximum 10 percent evaluation for that disability.  Thus, 
the Board will take no action on the representative's 
request.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran was exposed to loud noise from aircraft and 
gas turbine engines both during and after his period of 
service.

3.  The veteran was noted to have left ear hearing loss on 
entrance into service; the medical evidence does not indicate 
that there was an increase in severity of his preexisting 
left ear hearing loss during his period of active duty.

4.  The veteran's right ear hearing loss for VA purposes was 
first manifested approximately two decades following his 
separation from active duty, and the weight of the medical 
evidence of record is against a finding that his right ear 
hearing loss is attributable to his period of service.  


CONCLUSIONS OF LAW

1.  The veteran's left ear hearing loss preexisted service 
and was not aggravated by service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306(a), 3.385 (2002).

2.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Board's March 2001 decision and remand, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the March 
1999 statement of the case (SOC) of the laws and regulations 
pertaining to his claim on appeal.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claims.  The Board's March 2001 decision and 
remand informed the veteran of the provisions of the VCAA.  

Pursuant to the Board's remand, the RO contacted the service 
department in another attempt to obtain and/or reconstruct 
the veteran's service medical records.  A negative response 
was received.  The veteran was contacted and requested to 
provide information as to sources of treatment for bilateral 
hearing loss.  He was told what evidence was expected for him 
to successfully prosecute his claim.  The veteran responded, 
and the RO obtained relevant VA records.  Following the 
October 2002 SSOC, the veteran responded that he had no 
additional evidence and requested that the case be returned 
to the Board.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

On the veteran's pre-induction examination in December 1973, 
right ear pure tone thresholds were as follows: 500 hertz, 5; 
1000 hertz, 0; 2000 hertz, 0; 4000 hertz, 25.  Left ear pure 
tone thresholds were as follows: 500 hertz, 5; 1000 hertz, 
10, 2000 hertz, 0; 4000 hertz, 45.  Based on these findings, 
the veteran had left ear hearing loss, which met the 
requirements for VA disability, at enlistment.  Thus, left 
ear hearing loss was noted at entry into service and 
preexisted the veteran's period of service.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).

Audiologic testing was conducted in July 1975.  Right ear 
pure tone thresholds were as follows: 500 hertz, 20; 1000 
hertz, 30; 2000 hertz, 40; 3000 hertz, 40; 4000 hertz, 40.  
Left ear pure tone thresholds were as follows: 500 hertz, 40; 
1000 hertz, 40; 2000 hertz, 35; 3000 hertz, 35; 4000 hertz, 
55.  

Audiologic testing was repeated in August 1975.  Right ear 
pure tone thresholds were as follows: 500 hertz, 45; 1000 
hertz, 40; 2000 hertz, 40; 3000 hertz, 40; 4000 hertz, 50.  
Left ear pure tone thresholds were as follows: 500 hertz, 45; 
1000 hertz, 50; 2000 hertz, 50; 3000 hertz, 60; 4000 hertz, 
65.  The veteran was issued earlplugs.

Audiologic testing was again conducted in October 1975.  
Right ear pure tone thresholds were as follows: 500 hertz, 
25; 1000 hertz, 25; 2000 hertz, 25; 3000 hertz, 25; 4000 
hertz, 35.  Left ear pure tone thresholds were as follows: 
500 hertz, 15; 1000 hertz, 20; 2000 hertz, 25; 3000 hertz, 
35; 4000 hertz, 45.

Audiologic testing was repeated in September 1977.  Right ear 
pure tone thresholds were as follows: 500 hertz, 15; 1000 
hertz, 15; 2000 hertz, 15; 3000 hertz, 25; 4000 hertz, 35.  
Left ear pure tone thresholds were as follows: 500 hertz, 20; 
1000 hertz, 15; 2000 hertz, 15; 3000 hertz, 25; 4000 hertz, 
55.

Audiologic testing was performed in January 1978.  Right ear 
pure tone thresholds were as follows: 500 hertz, 15; 1000 
hertz, 10; 2000 hertz, 20; 3000 hertz, 20; 4000 hertz, 35; 
6000 hertz, 15.  Left ear pure tone thresholds were as 
follows: 500 hertz, 25; 1000 hertz, 10; 2000 hertz, 10; 3000 
hertz, 25; 4000 hertz, 45; 6000 hertz, 25.

On the veteran's separation examination in September 1978, 
his right ear thresholds were: 500 hertz, 25; 1000 hertz, 25; 
2000 hertz, 20; 3000 hertz, 25; 4000 hertz, 30.  Left ear 
thresholds were: 500 hertz, 25; 1000 hertz, 20; 2000 hertz, 
20; 3000 hertz, 25; 4000 hertz, 55.

A VA examination was conducted in October 1985.  On 
audiologic testing, his right ear thresholds were: 500 hertz, 
0; 1000 hertz, 5; 2000 hertz, 0; 3000 hertz, 10; 4000 hertz, 
30.  Left ear thresholds were: 500 hertz, 0; 1000 hertz, 5; 
2000 hertz, 5; 3000 hertz, 35; 4000 hertz, 50.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear, and 90 percent in the left ear.  The 
examiner noted right ear hearing within normal limits, and 
left ear hearing normal except for mild loss at 3000 hertz 
and moderate loss at 4000 hertz.  Speech recognition 
threshold was noted to be within normal limits with good 
discrimination. 

On VA audiologic testing in January 1999, his right ear 
thresholds were: 1000 hertz, 10; 2000 hertz, 10; 3000 hertz, 
45; 4000 hertz, 45.  Left ear thresholds were: 1000 hertz, 5; 
2000 hertz, 20; 3000 hertz, 55; 4000 hertz, 55.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear, and 92 percent in the left ear.  The 
examiner noted right ear hearing within normal limits except 
for mild to moderate sensorineural hearing loss from 3000 to 
6000 hertz, and left ear hearing normal except for a 
moderately-severe rising to moderate sensorineural hearing 
loss from 3000 to 6000 hertz. 

An April 1999 medical statement developed by Arkansas 
Otolaryngology, P.A., indicates that the veteran had a 
history of noise exposure to jet engines in the military.  On 
audiologic testing, his right ear thresholds were: 500 hertz, 
5; 1000 hertz, 10; 2000 hertz, 10; 3000 hertz, 45; 4000 
hertz, 50.  Left ear thresholds were: 500 hertz, 10; 1000 
hertz, 10; 2000 hertz, 15; 3000 hertz, 60; 4000 hertz, 55.  
Speech audiometry revealed speech recognition ability of 80 
percent in each ear.  The examiner described moderate high 
frequency hearing loss in both ears, which is consistent with 
a noise-induced hearing loss.  

The most recent VA examination of the veteran was conducted 
in September 2002.  The veteran reported noise exposure 
during service while working on aircraft and gas turbine 
engines.  He also reported exposure to noise subsequent to 
his period of service.  The veteran reported that he worked 
near aircraft and gas turbine engines for ten years in Saudi 
Arabia, but that he wore ear plugs or ear muffs.  He also 
reported noise exposure when he worked in a plant performing 
maintenance, although, again, he wore ear plugs or ear muffs 
when in the noisier areas.  On audiologic testing, his right 
ear thresholds were: 500 hertz, 5; 1000 hertz, 5; 2000 hertz, 
10; 3000 hertz, 50; 4000 hertz, 50.  Left ear thresholds 
were: 500 hertz, 5; 1000 hertz, 5; 2000 hertz, 20; 3000 
hertz, 60; 4000 hertz, 60.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 82 
percent in the left ear.  The audiologist reviewed the claims 
folder and noted:

As hearing sensitivity is essentially 
unchanged in either ear when comparing his 
enlistment evaluation to the results 
obtained for the 10/3/85 C&P, it is 
unlikely that his current high frequency 
[sensorineural hearing loss] in either ear 
is related to, or aggravated by, his 
military service.

The veteran was also seen by a VA physician in September 
2002.  The VA examiner reviewed the veteran' claims folder as 
well as the VA audiologist's opinion, and stated that he 
agreed with that assessment.  The VA physician stated that 
the veteran's hearing loss was most likely the result of just 
normal aging processes.  

The record demonstrates that left ear hearing loss, meeting 
VA requirements for hearing loss, was present on the 
veteran's service entrance examination. Thus, left ear 
hearing loss was present and must be considered a pre- 
existing condition.  While audiograms conducted during 
service in 1975 appeared to show worsening hearing, the 
veteran was given ear protection and subsequent inservice 
audiograms showed improvement.  By the time of the October 
1985 VA examination, conducted nearly seven years after his 
separation from service, the veteran's left ear hearing was, 
as noted by the VA audiologist in September 2002, essentially 
the same as at service entrance.

In essence, the objective evidence does not demonstrate that 
there was a permanent increase in severity of the veteran's 
left ear hearing loss during his period of active duty.  38 
C.F.R. § 3.306(a) (2002).  The veteran currently has 
defective hearing in his left ear under the provisions of 38 
C.F.R. § 3.385 (2002).  In view of the audiologic results at 
induction, during service, and after separation from service, 
and the opinions of the recent VA audiologist and physician, 
the Board does not find that any increased level of left ear 
hearing loss occurred during service.

With respect to the veteran's right ear, the Board notes that 
the pre-induction examination did not note right ear hearing 
loss.  Inservice audiograms in July and August 1975 showed 
hearing loss by VA standards, however subsequent inservice 
testing in September 1977, January 1978, and at service 
separation in September 1978, showed improved hearing that 
did not meet the criteria for VA hearing loss under 38 C.F.R. 
§ 3.385.  Moreover, by the time of the October 1985 VA 
examination, conducted nearly seven years after his 
separation from service, the veteran's right ear hearing was, 
as noted by the VA audiologist in September 2002, essentially 
the same as at service entrance.  In fact, the first 
postservice demonstration of right ear hearing loss for VA 
purposes was in January 1998, nearly two decades after his 
separation from service.  

In reviewing the record in this case, the Board notes that 
the veteran was exposed to noise from aircraft and gas 
turbine engines both during and after his period of service.  
While some right ear hearing loss was noted in 1975, once the 
veteran was issued hearing protection, the remaining 
inservice audiograms showed improvement.  As noted above, the 
1985 VA audiogram showed no right ear hearing loss.  The VA 
audiologist and physician who reviewed the veteran's complete 
records, concluded that his current right ear hearing loss 
was not attributable to his period of service in the 1970's.  
In the absence of chronic disability having its onset in 
service, service connection is not for application.  
38 C.F.R. § 3.303 (1992).  

The veteran contends that he believes his hearing loss was 
attributable to noise exposure during service.  However, 
where the determinative issue is one of medical diagnosis or 
causation, only medical evidence is competent to establish 
such facts.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As noted above, the objective evidence simply does 
not establish that the preexisting left ear hearing loss 
increased in over-all severity during his period of active 
duty or that his current right ear hearing loss is 
attributable to that period of service.

There is no equipoise between the positive and negative 
evidence; therefore no reasonable doubt issue is raised.  38 
C.F.R. § 3.102 (2002).  Consequently, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss.




ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

